DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 5 is cancelled.
Claims 11-19 are withdrawn.
Claims 1-4 and 6-10 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 05/06/2022, with respect to claim 1 have been fully considered and are persuasive in view of the new amendments to the claim. The rejection of claim 1 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 11. Cancelled.
Claim 12. Cancelled.
Claim 13. Cancelled.
Claim 14. Cancelled.
Claim 15. Cancelled.
Claim 16. Cancelled.
Claim 17. Cancelled.
Claim 18. Cancelled.
Claim 19. Cancelled.

The claims 11-19 are cancelled as being claims non-elected without traverse in the paper filed 11/19/2021, which do not read on the elected Group I (claims 1-10).  

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed because the prior arts of record, including Mulumudi et al (US PUB 20150156583) as the closest prior art, which is directed to similar subject matter of the claimed invention, mainly discloses a terminal case attachable to a terminal, the terminal case comprising: a cover having a cover hole formed in a surface of the cover, and being configured so that, when the terminal case is attached to the terminal, the cover surrounds at least one of a left side surface, a right side surface, an upper side surface, a lower side surface, and a rear surface, of the terminal, and the surface in which the cover hole is formed is in contact with a surface of the terminal in which a microphone hole is formed; and a sound collector to collect sound and arranged on the surface of the cover in which the cover hole is formed so that, when the terminal case is attached to the terminal, the collected sound is introduced through the cover hole into the microphone hole. 
However, Mulumudi taken alone, or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 1 as currently amended: a foldable disk connected to a rear surface of the cover and configured to generate left and right separation of sound when the sound is collected to be introduced through the cover hole into the microphone hole, wherein the sound collector has an asymmetrical shape to cause at least one of resonance, reflection, and diffraction of the collected sound, and wherein the sound collector has an asymmetrical shape to cause at least one of resonance, reflection, and diffraction of the collected sound.

Claims 2-4 and 6-10 are allowed based on their respective dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.